Voto particular disidente emitido por la
Jueza Presidenta Señora Fiol Matta.
Disiento de la determinación de este Tribunal sobre el asunto de epígrafe, pues en el contexto de esta situación, el Pleno no tiene autoridad para emitir una orden de mostrar causa a la Oficina de Administración de los Tribunales. Además, ese proceder es totalmente innecesario, pues ante *630la solicitud que me hiciera el Ledo. Carlos J. López Feliciano de que le enviara copia del informe de la investigación disciplinaria que se llevó a cabo contra el juez Carlos I. Candelaria Rosa, ordené a dicha oficina que le enviara la copia solicitada a él y a los jueces Olga E. Birriel Cardona y Sixto Hernández Serrano.
No se ha presentado ningún recurso ante la consideración del Pleno de este Tribunal que le conceda jurisdicción para actuar y emitir una orden de mostrar causa. Lo que recibió el Pleno y en lo que se basa la determinación mayoritaria es una copia de una carta dirigida a mí, como Jueza Presidenta de este Tribunal, en la cual el licenciado López Feliciano, indica que se enteró del resultado de la investigación contra el juez Candelaria Rosa por un periódico digital.
Por otra parte, solo procedería una notificación a los miembros del Panel de Jueces del Tribunal de Apelaciones si concluyéramos que estos son partes promoventes del procedimiento disciplinario. Sin embargo, sostengo que esta determinación sería incorrecta.
Los procedimientos disciplinarios contra los jueces están regulados específicamente por las Reglas de Disciplina Judicial,(1) que enmendamos recientemente. Para el momento cuando se tramitó el asunto de epígrafe, la Regla 5 de Disciplina Judicial establecía, taxativamente, dos maneras de iniciar una investigación disciplinaria en contra de ün miembro de la Judicatura: (1) mediante la presentación de una queja bajo juramento por una persona interesada ante la Oficina de Asuntos Legales y (2) mediante una solicitud por escrito del Juez Presidente o la Jueza Presidenta, de un Juez Asociado o una Jueza Asociada, o del Director o la Directora de la Oficina de Administración de los Tribunales.
Del trámite de la investigación en contra del juez Candelaria Rosa surge que el Tribunal de Apelaciones, especí*631ficamente el panel al cual pertenecía el entonces juez López Feliciano, le notificó al Juez Presidente una Resolución en la que se le informaba sobre la conducta del juez Candelaria. El Panel apelativo solicitó al Juez Presidente que determinara si procedía ordenar el inicio de una investigación disciplinaria. Es decir, no se sometió el asunto al procedimiento disciplinario por conducto del Juez Presidente, pues las reglas no lo permiten. Lo que ocurrió fue que se refirió la situación a su atención, este la evaluó y decidió solicitar el inicio de una investigación, ejerciendo la facultad que le conceden las Reglas de Disciplina Judicial.
En conclusión, no procede que este Tribunal emita una orden de mostrar causa ante una situación que me fue referida como Jueza Presidenta y en la que no hay caso presentado ni partes en controversia. Es en esas circunstancias, aquí ausentes, que el Pleno tiene el poder para proveer ese remedio. Además, este proceder resulta académico porque ya ordené que se le entregue copia del Informe al licenciado López Feliciano y a los demás miembros del Panel de Jueces del Tribunal de Apelaciones. Esta acción honra el principio de transparencia que he decidido promover, yrespeta además las disposiciones reglamentarias de este Tribunal.

 4 LPRA Ap. XV-B, R. 5.